As filed with the Securities and Exchange Commission on November 14, Registration Statement No. 333- SECURITIES AND EXCHANGE COMMISSION FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE WASHINGTON POST COMPANY (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1150 15th Street, N.W. Washington, D.C. 20071 (202) 334-6000 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) 53-0182885 (I.R.S. Employer Identification No.) Veronica Dillon Senior Vice President, General Counsel and Secretary The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 (202) 334-6000 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Ronald Cami, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York 10019 (212) 474-1048 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement as determined by market conditions and other factors. If the only securities being registered on this Form are to be offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(a) Proposed maximum offering price per unit(a) Proposed maximum aggregate offering price(a) Amount of registration fee (b) Debt Securities (a) An indeterminate aggregate initial offering price or number of the securities of each identified Debt Security is being registered as may from time to time be offered at indeterminate prices. (b) Pursuant to Rule 415(a)(6) under the Securities Act of 1933, the $400,000,000 principal amount of debt securities (the “Previously Registered Securities”) that were registered under registration statement no. 333-72162 filed on October 24, 2001 and have not yet been issued and soldare included inthis registration statement. A filing fee of $100,000 was paid with respect to such Previously Registered Securities.In accordance with Rules 456(b) and 457(r) under the Securities Act, the Registrant is deferring payment of all other registration fees. PROSPECTUS THE
